 1
 2
 3
                                                       JS-6
 4
 5
 6
 7
 8
 9
10                      UNITED STATES DISTRICT COURT

11                    CENTRAL DISTRICT OF CALIFORNIA

12
13   BH18, LLC, a Delaware limited      No. 2:21-cv-03659-JAK (SKx)
     liability company; TODD SILVER, an
14   individual,                        ORDER RE STIPULATION FOR
                                        DISMISSAL OF ACTION WITHOUT
15                   Plaintiff,         PREJUDICE AND RETENTION OF
                                        JURISDICTION (DKT. 22)
16           v.

17   8600 WILSHIRE BOULEVARD,
     LLC, a Delaware limited liability
18   company; 8600 WILSHIRE
     BOULEVARD II, LLC, a Delaware
19   limited liability company;
     PALISADES CAPITAL PARTNERS,
20   LLC, a California limited liability
     company; 8600 WILSHIRE
21   BOULEVARD, INC., a Delaware
     corporation; DAVID ORENSTEIN, an
22   individual; HONGDONG WANG aka
     HAROLD WANG, an individual; and
23   DOES 1-30, inclusive,

24                 Defendants.

25
26
27
28
 1         Based on a review of the Stipulation for Dismissal of Action without
 2   Prejudice (the “Stipulation” (Dkt. 22)), sufficient good cause has been shown for
 3   the requested relief. Therefore, the Stipulation is APPROVED as follows:
 4         1.    This action is dismissed without prejudice.
 5         2.    The Court retains jurisdiction to adjudicate issues pertaining to and/or
 6               to enforce a written Settlement and Mutual General Release
 7               Agreement (“Settlement Agreement”) executed by the Parties,
 8               pursuant to Fed. R. Civ. P. 41(a) and the terms of the Settlement
 9               Agreement. The Court may enter judgment pursuant to the Stipulation
10               for Entry of Judgment executed pursuant to the Settlement Agreement
11               that is being held to secure performance under the Settlement
12               Agreement and that may be filed by Plaintiffs in the event of an
13               uncured default under the Settlement Agreement.
14
15   IT IS SO ORDERED.
16
17   Dated: July 15, 2021            ________________________________
                                     John A. Kronstadt
18                                   United States District Judge
19
20
21
22
23
24
25
26
27
28
